UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6097



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


CLAYTON PERRY CROWE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CR-94-32)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clayton Perry Crowe, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clayton Perry Crowe appeals the district court’s order denying

relief on his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582 (1994).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court. See United States

v. Crowe, No. CR-94-32 (W.D.N.C. Dec. 10, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2